DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-11, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-18 of U.S. Patent No. 11204737 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention recite limitations that also record audio during a session of sharing a playlist of media items.

Present application
US 11204737 B2
1. A first playback device comprising: at least one processor; non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to: while operating as part a first media playback system, receive, from a computing device over a wide area network (WAN), an indication of a playback session that has been shared by a second playback device operating as part a second media playback system; transmit, to the computing device over the WAN, a request to join the playback session; receive, from the computing device over the WAN, playback session information comprising indications of (i) one or more media items in a queue designated for playback by the second playback device and (ii) a playback position of the second playback device within the one or more media items; retrieve, from a media service, the one or more media items in the queue designated for playback by the second playback device; play back the one or more media items beginning at the playback position; 
while playing back a given media item of the one or more media items, receive audio content obtained by a network microphone device of the first media playback system; 




and transmit the received audio content to the computing device for playback by the second playback device during the playback session.
1. A first playback device comprising: at least one processor; non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that, when executed by the at least one processor, cause the first playback device to perform functions comprising: while operating in a first media playback system, receiving, from a computing device over a wide area network (WAN), an indication that a second playback device operating in a second media playback system has initiated sharing of a playback session; transmitting, to the computing device over the WAN, a request to join the playback session; receiving, from the computing device over the WAN, playback session information comprising indications of (i) one or more media items in a queue designated for playback by the second playback device and (ii) a playback position of the second playback device within the one or more media items; retrieve, from a media service, the one or more media items in the queue designated for playback by the second playback device; playing back the one or more media items beginning at the playback position; 
while playing back a given media item of the one or more media items, receiving, from the computing device over the WAN, (i) audio content recorded by a network microphone device of the second media playback system at a particular time during the first playback session and 
(ii) an indication of a given playback position in the given media item corresponding to the particular time; and 
playing back the audio content at the given playback position in the given media item.
11. A non-transitory computer-readable medium, wherein the non-transitory computer- readable medium is provisioned with program instructions that, when executed by at least one processor, cause a first playback device to: while operating as part a first media playback system, receive, from a computing device over a wide area network (WAN), an indication of a playback session that has been shared by a second playback device operating as part a second media playback system; transmit, to the computing device over the WAN, a request to join the playback session; receive, from the computing device over the WAN, playback session information comprising indications of (i) one or more media items in a queue designated for playback by the second playback device and (ii) a playback position of the second playback device within the one or more media items; retrieve, from a media service, the one or more media items in the queue designated for playback by the second playback device; play back the one or more media items beginning at the playback position; 

while playing back a given media item of the one or more media items, receive audio content obtained by a network microphone device of the first media playback system; 



and transmit the received audio content to the computing device for playback by the second playback device during the playback session.
10. A non-transitory computer-readable medium, wherein the non-transitory computer-readable medium is provisioned with program instructions that are executable to cause a first playback device to perform functions comprising: while operating in a first media playback system, receiving, from a computing device over a wide area network (WAN), an indication that a second playback device operating in a second media playback system has initiated sharing of a playback session; transmitting, to the computing device over the WAN, a request to join the playback session; receiving, from the computing device over the WAN, playback session information comprising indications of (i) one or more media items in a queue designated for playback by the second playback device and (ii) a playback position of the second playback device within the one or more media items; retrieving, from a media service, the one or more media items in the queue designated for playback by the second playback device; playing back the one or more media items beginning at the playback position;
 while playing back a given media item of the one or more media items, receiving, from the computing device over the WAN, (i) audio content recorded by a network microphone device of the second media playback system at a particular time during the first playback session and (ii) an indication of a given playback position in the given media item corresponding to the particular time; and playing back the audio content at the given playback position in the given media item.
20. A method carried out by a first playback device, the method comprising: while operating as part a first media playback system, receiving, from a computing device over a wide area network (WAN), an indication of a playback session that has been shared by a second playback device operating as part a second media playback system; transmitting, to the computing device over the WAN, a request to join the playback session; receiving, from the computing device over the WAN, playback session information comprising indications of (i) one or more media items in a queue designated for playback by the second playback device and (ii) a playback position of the second playback device within the one or more media items; retrieving, from a media service, the one or more media items in the queue designated for playback by the second playback device; playing back the one or more media items beginning at the playback position; 
while playing back a given media item of the one or more media items, receiving audio content obtained by a network microphone device of the first media playback system; 



and transmitting the received audio content to the computing device for playback by the second playback device during the playback session.
18. A method implemented by a first playback device, the method comprising: while operating in a first media playback system, receiving, from a computing device over a wide area network (WAN), an indication that a second playback device operating in a second media playback system has initiated sharing of a playback session; transmitting, to the computing device over the WAN, a request to join the playback session; receiving, from the computing device over the WAN, playback session information comprising indications of (i) one or more media items in a queue designated for playback by the second playback device and (ii) a playback position of the second playback device within the one or more media items; retrieving, from a media service, the one or more media items in the queue designated for playback by the second playback device; playing back the one or more media items beginning at the playback position; 
while playing back a given media item of the one or more media items, receiving, from the computing device over the WAN, (i) audio content recorded by a network microphone device of the second media playback system at a particular time during the first playback session and (ii) an indication of a given playback position in the given media item corresponding to the particular time; and playing back the audio content at the given playback position in the given media item.
4. The first playback device of claim 1, further comprising program instructions that are executable by the at least one processor such that the first playback device is configured to: receive, from the computing device over the WAN, an indication of (i) a transport control command corresponding to a transport control of the second playback device and (ii) a given playback position within the one or more media items for executing the transport control; and execute the transport control command at the given playback position within the one or more media items.
Also claim 14.
2. The playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that, when executed by the at least one processor, cause the playback device to perform functions comprising: receiving, from the computing device over the WAN, an indication of (i) a transport control command corresponding to a transport control of the second playback device and (ii) a given playback position within the one or more media items for executing the transport control; and executing the transport control command at the given playback position within the one or more media items.
Also claim 11.
5. The first playback device of claim 4, wherein the transport control command comprises a command to begin playback of the or more media items from the given playback position.
Also claim 15.
3. The playback device of claim 2, wherein the transport control command comprises a command to begin playback of the or more media items from the given playback position.
Also claim 12.
6. The first playback device of claim 4, wherein the transport control command comprises a command to skip the given media item by (i) discontinuing playback of the given media item at the given playback position and (ii) beginning playback of a next media item at a beginning of the next media item.
Also claim 16.
4. The playback device of claim 2, wherein the transport control command comprises a command to skip a given media item by (i) discontinuing playback of the given media item at the given playback position and (ii) beginning playback of a next media item at a beginning of the next media item.
Also claim 13.
7. The first playback device of claim 1, further comprising program instructions that are executable by the at least one processor such that the first playback device is configured to: receive, from the computing device over the WAN, an indication that the first playback device is authorized to update the playback session by either (i) updating the queue or (ii) issuing transport control commands; and after receiving the indication that the first playback device is authorized to update the playback session, transmit a command to update the playback session to the computing device over the WAN.
Also claim 17.
5. The playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that, when executed by the at least one processor, cause the playback device to perform functions comprising: receiving, from the computing device over the WAN, an indication that the first playback device is authorized to update the playback session by (i) updating the queue of one or more media items and (ii) issuing transport control commands; and after receiving the indication that the first playback device has been authorized to update the playback session, sending a command to update the playback session to the computing device over the WAN.
Also claim 14.
8. The first playback device of claim 7, wherein the command to update the playback session comprises a command to add a media item to the queue of one or more media items.
Also claim 18.
6. The playback device of claim 5, wherein the command to update the playback session comprises a command to add a media item to the queue of one or more media items.
Also claim 15.
9. The first playback device of claim 7, wherein the command to update the playback session comprises (i) a command to pause playback of the one or more media items and (ii) an indication of a given playback position within the one or more media items for executing the pause command.
Also claim 19.
7. The playback device of claim 5, wherein the command to update the playback session comprises (i) an indication of a pause command to pause playback of the one or more media items and (ii) an indication of a given playback position within the one or more media items for executing the pause command.
Also claim 16.
10. The first playback device of claim 1, further comprising program instructions that are executable by the at least one processor such that the first playback device is configured to: determine that the indication of the one or more media items corresponds to a second media service to which the first playback device does not have access; send a request to the computing device over the WAN for a matching indication of the one or more media items that corresponds to a first media service to which the first playback device does have access; and receive, from the computing device over the WAN, the matching indication of the one or more media items corresponding to the first media service, wherein retrieving the one or more media items comprises retrieving the one or more media items from the first media service.
9. The playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that, when executed by the at least one processor, cause the playback device to perform functions comprising: determining that the indication of the one or more media items corresponds to a second media service to which the first playback device does not have access; sending a request to the computing device over the WAN for a matching indication of the one or more media items corresponding to a first media service to which the first playback device does have access; and receiving, from the computing device over the WAN, the matching indication of the one or more media items corresponding to the first media service, wherein retrieving the one or more media items comprises retrieving the one or more media items from the first media service.
Also claim 17.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretz et al., US 9,318,152 B2 (hereafter referred to as Kretz) in view of Logan et al., US 20090019374 A1 (hereafter referred to as Logan).
Regarding claim 1, Kretz teaches a first playback device (second user equipment, column 5, lines 20-31) comprising: at least one processor (column 12, lines 65-67; column 13, lines 1-14); non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that (column 14, lines 38-46) are executable by the at least one processor such that the first playback device (column 13, lines 5-14) is configured to 
while operating in a first media playback system (the second user equipment is performing activities, such as search or listening to music), receive, from a computing device over a wide area network (WAN) (router in wan, column 13, lines 64-67; column 14, lines 1-2), an indication of a playback session that has been shared by a second playback device operating as part a second media playback system (indication = invitation to join a sharing session, column 6, lines 4-13, 35-36);
transmit, to the computing device over the WAN, a request to join the playback session (accepting or rejecting response, column 6, lines 13-20); 
receive, from the computing device over the WAN, playback session information comprising indications of (i) one or more media items in a queue designated for playback by the second playback device (session data 14, column 14, lines 28-34) and (ii) a playback position of the second playback device within the one or more media items (session data 14 including “current status” as indicating playing, column 14, lines 33-54); 
retrieve, from a media service, the one or more media items in the queue designated for playback by the second playback device (retrieving from a network location represented by a URL, column 6, lines 49-57; column 7, lines 14-19); and 
play back the one or more media items beginning at the playback position (column 7, lines 14-19). Kretz does not specifically teach while playing back a given media item of the one or more media items, receive audio content obtained by a network microphone device of the first media playback system; and transmit the received audio content to the computing device for playback by the second playback device during the playback session. However, in the same field of endeavor, Logan teaches while playing back a given media item of the one or more media items, receive audio content obtained by a network microphone device of the first media playback system (Starting the microphone by using Push to Talk over cellular (PC), p. 49-50. While the playlist is playing over the open channel, the listener can add audio to the playlist stream, p. 161); and transmit the received audio content to the computing device for playback by the second playback device during the playback session (p. 161, “Each Open Channel could be configured to allow for "open mikes" or, alternatively, users would have to input a "talk" command to gain the ability to add audio to the stream-in much the same way that "push-to-talk" phones work.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kretz to substitute receiving audio from a microphone from Logan for the media items from Kretz to increase listener engagement and improve the enjoyment of the user listening experience.
The language of claim 11 is substantially the same as previously rejected claim 1, above. Therefore, claim 11 is rejected on the same rationale. 
The language of claim 20 is substantially the same as previously rejected claim 1, above. Therefore, claim 20 is rejected on the same rationale.
Regarding dependent claim 2, Kretz-Logan teaches the first playback device of claim 1, wherein the received audio content is received first audio content (Logan, p. 161, the “audio” added to the stream), the first playback device further comprising program instructions that are executable by the at least one processor such that the first playback device is configured to: while playing back the given media item of the one or more media items, receive, from the computing device over the WAN, second audio content obtained by a network microphone device of the second media playback system (Logan, other users participant using POC, p. 49, 50. The other listener just needs to be one of the restricted users, p. 161); and play back the received second audio content during the playback session (Logan, p. 161, “Each Open Channel could be configured to allow for "open mikes" or, alternatively, users would have to input a "talk" command to gain the ability to add audio to the stream-in much the same way that "push-to-talk" phones work.”).
The language of claim 12 is substantially the same as previously rejected claim 2, above. Therefore, claim 12 is rejected on the same rationale. 
Regarding dependent claim 3, Kretz-Logan teaches the first playback device of claim 1, further comprising the network microphone device of the first media playback system (Logan, p. 51, cellular phones from Nokia and Motorola that are capable of POC inherently include a microphone.).
The language of claim 13 is substantially the same as previously rejected claim 3, above. Therefore, claim 13 is rejected on the same rationale. 
Regarding dependent claim 4, Kretz-Logan teaches the playback device of claim 1, further comprising program instructions that are executable by the at least one processor such that the playback device is configured to: receive, from the computing device over the WAN, an indication of (i) a transport control command corresponding to a transport control of the second playback device (Kretz, the commands include play and skip, column 3, lines 10-17) and (ii) a given playback position within the one or more media items for executing the transport control (Kretz, column 7, lines 61-66); and execute the transport control command at the given playback position within the one or more media items (Kretz, column 7, lines 61-66; column 8, lines 4-10).
The language of claim 14 is substantially the same as previously rejected claim 4, above. Therefore, claim 14 is rejected on the same rationale. 
Regarding dependent claim 5, Kretz-Logan teaches the playback device of claim 4, wherein the transport control command comprises a command to begin playback of the or more media items from the given playback position (Kretz, column 3, lines 16-18).
The language of claim 15 is substantially the same as previously rejected claim 5, above. Therefore, claim 15 is rejected on the same rationale.
Regarding dependent claim 6, Kretz-Logan teaches the playback device of claim 4, wherein the transport control command comprises a command to skip a given media item by (i) discontinuing playback of the given media item at the given playback position (Kretz, selecting a skip, column 7, lines 61-66) and (ii) beginning playback of a next media item at a beginning of the next media item (Kretz, resuming play at the next item, column 7, lines 66-67; column 8, lines 1-5).
The language of claim 16 is substantially the same as previously rejected claim 6, above. Therefore, claim 16 is rejected on the same rationale.

Claims 7-9 and 17-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretz and Logan as applied to claims 1 and 11 above, and further in view of Alsina et al., US 10,389,782 B2 (hereafter referred to as Alsina).
Regarding dependent claim 7, Kretz-Logan teaches the playback device of claim 1, as cited above. Kretz-Logan does not specifically teach further comprising program instructions that are executable by the at least one processor such that the first playback device is configured to: receive, from the computing device over the WAN, an indication that the first playback device is authorized to update the playback session by either (i) updating the queue or (ii) issuing transport control commands; and after receiving the indication that the first playback device is authorized to update the playback session, transmit a command to update the playback session to the computing device over the WAN. 
However, in the same field of endeavor, Alsina teaches teach further comprising program instructions stored on the non-transitory computer-readable medium that, when executed by the at least one processor, cause the playback device to perform functions comprising: 
receiving, from the computing device over the WAN, an indication that the first playback device is authorized to update the playback session (column 10, lines 28-32)  by (i) updating the queue of one or more media items and (ii) issuing transport control commands (column 7, lines 1-10); and after receiving the indication that the first playback device has been authorized to update the playback session (non-initiator user devices have permissions, column 7, lines 1-10), sending a command to update the playback session to the computing device over the WAN (column 7, lines 1-10; column 10, lines 28-32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kretz-Logan to substitute rights for editing from Alsina for the editing from Kretz-Logan to improve user experience. The motivation would be to expand the shared experience by including another curator.
The language of claim 17 is substantially the same as previously rejected claim 7, above. Therefore, claim 17 is rejected on the same rationale.
Regarding dependent claim 8, Kretz-Logan-Alsina teaches the playback device of claim 7, as cited above. Kretz-Logan does not specifically teach wherein the command to update the playback session comprises a command to add a media item to the queue of one or more media items. However, in the same field of endeavor, Alsina teaches wherein the command to update the playback session comprises a command to add a media item to the queue of one or more media items (column 12, lines 4-11). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Kretz-Logan to substitute an add command from Alsina for the queue commands from Kretz-Logan to improve user experience. The motivation would be to expand the shared experience by including another curator.
The language of claim 18 is substantially the same as previously rejected claim 8, above. Therefore, claim 18 is rejected on the same rationale.
Regarding dependent claim 9, Kretz-Logan-Alsina teaches the playback device of claim 7, as cited above. Kretz-Logan does not specifically teach wherein the command to update the playback session comprises (i) an indication of a pause command to pause playback of the one or more media items (column 11, lines 9-18) and (ii) an indication of a given playback position within the one or more media items for executing the pause command. However, in the same field of endeavor, Alsina teaches wherein the command to update the playback session comprises (i) an indication of a pause command to pause playback of the one or more media items (column 11, lines 9-18) and (ii) an indication of a given playback position within the one or more media items for executing the pause command (Alsina, column 7, lines 1-10). It would have been obvious to one of ordinary skill in the art to modify Kretz-Logan to substitute a pause command from Alsina for the queue commands from Kretz-Logan to improve user experience. The motivation would be to expand the shared experience by allowing the user to interrupt playback to perform other activities such as answer the phone.
The language of claim 19 is substantially the same as previously rejected claim 9, above. Therefore, claim 19 is rejected on the same rationale. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretz and Logan and Beckhardt, US 20150324552 (hereafter referred to as Beckhardt).
Regarding dependent claim 10, Kretz-Logan does not specifically teach the first playback device of claim 1, further comprising program instructions that are executable by the at least one processor such that the first playback device is configured to: determine that the indication of the one or more media items corresponds to a second media service to which the first playback device does not have access; send a request to the computing device over the WAN for a matching indication of the one or more media items that corresponds to a first media service to which the first playback device does have access; and receive, from the computing device over the WAN, the matching indication of the one or more media items corresponding to the first media service, wherein retrieving the one or more media items comprises retrieving the one or more media items from the first media service. However, in the same field of endeavor, Beckhardt teaches such that the first playback device is configured to: determine that the indication of the one or more media items corresponds to a second media service to which the first playback device does not have access (p. 27, assigning a share restriction to the first media content and sending the share restriction of the first media content identifier to the sharing recipient); sending a request to the computing device over the WAN for a matching one or more media content identifiers for the one or more media items corresponding to a first media service to which the first playback device does have access (p. 40, using the cross-linking content database to find a second media content identifier that is similar to the first media content identifier); receive, from the computing device over the WAN, the matching indication of the one or more media items corresponding to the first media service (p. 44, the media server is able to retrieve the matching content using the second media content identifier from the other provider); using the one or more matching media content identifiers to, wherein retrieving the one or more media items comprises retrieving the one or more media items from the first media service (p. 157-158, the share recipient access the media content using the second media content identifier). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Kretz-Logan to substitute the cross linking of media content identifiers from Beckhardt for the media content identifiers from Kretz -Logan to thereby promote user experience. The motivation would have been to allow the sharer to share media items without breaking any digital rights and thus making the sharing experience more secure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 which teaches systems and methods of adding audio streams to a shared playlists. See US 20160103652 A1, US 20090019374 A1, US 20180197158 A1 and US 10298640 B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/             Primary Examiner, Art Unit 2452